DETAILED ACTION
This action is in response to the amendment/request for reconsideration filed 30 June 2022.
Claims 6, 15, and 20 are cancelled.
Claims 3, 7, 9-10, and 16 are original.
Claims 2, 5, 12, 14, 18, and 21-22 are previously presented.
Claims 1, 4, 8, 11, 13, 17, 19, and 23 are currently amended.
Claims 1-5, 7-14, 16-19, and 21-23 are pending.

The label “EN” indicates an examiner’s note.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-14, 16-19, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, identifying parts in image(s), without significantly more.

Regarding claim 1:
Step 1:
The claim recites “computer device comprising at least one processor in communication with at least one memory device … configure to: [carry out a method]”. Accordingly, at step one, the claimed invention is found to fall within the category of machines.
Step 2A – prong one:
The claim recites “identify a plurality of contours in the at least one image”, “divide the at least one image into a plurality of segments based on the plurality of contours identified in the at least one image”, “generate a separate contour image file for each contour of the plurality of contours”, “execute an image processing method on the at least one image to identify one or more geometric shapes and the plurality of marker representations in the at least one image”, “mask out the plurality of identified marker representations so that the at least one image includes the one or more geometric shapes, by removing marking representations and contours that are smaller than a relative size difference threshold”, “identify the plurality of parts based on the one or more geometric shapes in the at least one image and the plurality of separate contour image files”, “combine the one or more geometric shapes with the plurality of separate contour image files to generate a three-dimensional image of the plurality of parts”, “analyze the three-dimensional image of the plurality of parts to determine that together the first part and the second part continuously fit within a manufacturing system based on a plurality of manufacturing dimensions while the third part does not continuously fit with the first part and the second part within the manufacturing system”, “join the first part and the second part of the plurality of parts into a single continuous part to manufacture by a manufacturing system based on a plurality of part dimensions of the joined parts and the plurality of manufacturing dimensions”, and “update the three-dimensional image based on the single continuous part” which, with the exception of generic computer-implemented steps, corresponds to a process which may be carried out mentally with the aid of pen and paper [see MPEP 2106.04(a)(2) III], e.g. looking at two-dimensional engineering drawings to determine the parts by the depicted shapes where the shapes are made up of segments and (re)drawing a three-dimensional drawing while making judgement as to the fitting of parts within a manufacturing system. Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception [see MPEP 2106.04 II A 1].
Step 2A – prong two:
The claim recites “receive at least one image of at least one view of a plurality of parts and a plurality of marker representations, wherein the plurality of parts includes at least a first part, a second part, and a third part” and “store, in a database stored in non-volatile memory in the memory device, each separate contour image file for each the plurality of contours, wherein the plurality of separate contour image files are stored separate from the at least one image”; however, this is use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data). Accordingly, this amounts to mere instruction to apply an exception and does not integrate the judicial exception into a practical application [see MPEP 2106.05(f)].
The claim recites “geometry extraction and analysis ("GEA") computer device comprising at least one processor in communication with at least one memory device” and “execute an image processing method on the at least one image to [identify …]”; however, this is mere instruction to implement the judicial exception on a computer. Accordingly, this amounts to mere instruction to apply an exception and does not integrate the judicial exception into a practical application [see MPEP 2106.05(f)].
The claim recites “generate a three-dimensional build file for the manufacturing system to manufacture the single continuous part using the updated three-dimensional image of the plurality of parts, wherein the manufacturing system is an additive manufacturing system configured to generate the single continuous part”; however, no particular manner of generating the build file from the image is required. Accordingly, this amounts to a general link to a field of use, i.e. having performed the judicial exception – use the result in an additive manufacturing system [see MPEP 2106.05(h)].
Considering the claim as a whole, there is a computer device to receive images and implement the judicial exception with a general link to a field of use which does not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  Accordingly, at step 2A – prong two, the claim is found to be directed to the judicial exception.
Step 2B:
As noted for step 2A – prong two, the claim includes mere instruction to apply the exception; however, this does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(f)].
As noted for step 2A – prong two, the claim includes a general link to a field of use; however, this does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(f)].
Considering the claim as a whole, there is a computer device to receive images and implement the judicial exception with a general link to a field of use which does not amount to significantly more than the judicial exception itself.  Accordingly, at step 2B, the claim is found to be directed to the judicial exception without significantly more than the judicial exception itself.

Regarding claim 2, the claim recites “wherein the at least one image comprises a plurality of pixels, and wherein said GEA computer device is further configured to determine a relative size of one or more parts in the at least one image based on the plurality of pixels associated with the one or more geometric shapes”; however, this is further evaluation (a mental process), e.g. looking at an image and an image scale to determine a relative size. The reasoning given for claim 1 applies, mutatis mutandis (where the abstract idea includes the determination of relative size).

Regarding claim 3, the claim recites “determine at least one part dimension of a plurality of part dimensions of one of the one or more parts” (e.g. evaluating a scaling marker) and calculate a plurality of part dimensions associated with each of the one or more parts based on the determined at least one part dimension and the relative size of the one or more parts” (e.g. simple mentally performed arithmetic such as multiplying the dimension times the relative size). The determining step and the calculating step are an extension of the abstract idea. The reasoning give for claim 2, mutatis mutandis (where the abstract idea includes the calculating step and the determining step).

Regarding claim 4, the claim recites “receive the plurality of manufacturing dimensions of the manufacturing system for manufacturing at least one part of the one or more parts”; however, this is use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) and “compare the plurality of part dimensions associated with each of the one or more parts with the plurality of manufacturing dimensions for the at least one part; and determine whether the manufacturing system is able to manufacture the at least one part based on the comparison” (a comparison and judgement that may be performed mentally). The reasoning given for claim 3 applies, mutatis mutandis (where the receiving is mere instruction to apply, the comparing and determining are mental evaluations and part of the abstract idea).

Regarding claim 5, the claim recites “generate the three-dimensional build file for the manufacturing system to manufacture the at least one part if the determination is that the manufacturing system is able to manufacture the at least one part” As noted for claim 1, this amounts to a general link to a field of use. The reasoning given for claim 4 applies, mutatis mutandis (where the generation is a general link to a field of use).

Regarding claim 7, the claim recites “remove a plurality of symbolic markings from the at least one image”; however, this too is a mental concept, e.g. focusing on the shapes. The reasoning given for claim 1 applies, mutatis mutandis (where the removing is part of the abstract idea).

Regarding claim 8, the claim is like claim 3 as regards eligibility under 35 USC §101 and the same reasoning applies, mutatis mutandis.

Regarding claim 9, the claim recites “wherein the plurality of views includes a first view including the first part, wherein the plurality of views includes a second view including the first part and the second part”; however, this does not change the nature of the judicial exception such that it is other than a mental concept. Accordingly, the reasoning given for claim 8 applies.

Regarding claim 10, the claim recites “wherein the first view is a zoom-in view of the first part”; however, this does not change the nature of the judicial exception such that it is other than a mental concept. Accordingly, the reasoning given for claim 9 applies.

Regarding claims 11-14 and 16, the claims are directed to a collection of steps and fall within the category of processes. The claims recite the methods found in claims 1-5 and 7 and are rejected under the same reasoning.

Regarding claims 17-19, the claims are rejected as being directed to an abstract idea. The claims recite a storage medium having instructions to perform the methods found in claims 1-5 and are rejected under the same reasoning. The storage medium itself is merely a generic computer component for storing the instructions and, as such, cannot provide for integration into a practical application, nor significantly more than the judicial exception itself.

Regarding claims 21-23, the claims recite four additional steps, i.e. “extract text related to scale of the three-dimensional image using optical character recognition (OCR)”, “extract a part pixel size for each part of the plurality of parts from the three-dimensional image; and extract an image pixel size of the three-dimensional image”, and “combine the extracted part pixel size for each part, the extracted pixel size of the image, and the extracted text related to determine a real-life size of the part”. The analysis follows that of claim 1 with the steps also being a mental process (i.e. viewing the image scale and size and then simple arithmetic to combine the data with that extracted via OCR), is part of the judicial exception itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ablameyko (ABLAMEYKO, SERGEY, VLADIMIR BEREISHIK, A. GORELIK, AND S. MEDVEDEV. "Reconstruction of 3D object models from vectorised engineering drawings." Pattern Analysis & Applications 5, no. 1 (2002): 2-14.) in view of Ablameyko00 (ABLAMEYKO, SERGEY, AND TONY PRIDMORE. Skeletonisation, §6.3 of Machine Interpretation of Line Drawing Images: Technical Drawings, Maps and Diagrams. Springer Science & Business Media, 2000. pp107-117), Ponche (PONCHE, RÉMI, JEAN-YVES HASCOËT, OLIVIER KERBRAT, AND PASCAL MOGNOL. "A new global approach to design for additive manufacturing” Virtual and Physical Prototyping, Taylor & Francis, 2012, 7 (2), pp.93-105. 10.1080/17452759.2012.679499. hal-00781211, pp1-18.) and Michell (MICHELL, VAUGHAN. "3D Printing and Additive Manufacturing Capability Modelling.", (BMSD2016), pages73-83, (2016)(Year:2016)).

Regarding claim 1, Ablameyko discloses a geometry extraction and analysis ("GEA") (p2:Abstract: “In this paper, the problem of 3D-object model reconstruction from engineering drawing projections is analysed, and its main stages are shown.” And the citations below regarding the steps of geometry extraction and analysis.) computer device comprising at least one processor in communication with at least one memory device (p9:§6:¶1: “The latest version of the system for 3D object reconstruction from ED projections has been realised on an IBM PC computer.”; p11:right:¶4: “The drawings shown in Fig. 20 required approximately 20 seconds to process the reconstruction (PC Pentium Celeron, 333 MHz with 64 MB of memory).”), said GEA computer device configured to:
receive at least one image of at least one view of a plurality of parts and a plurality of marker representations (p3:§2:¶4: “1. Scanning of the line drawing to obtain a raster (binary or grey-scale) image.”; p4:left:¶2: “scanned original [drawing]”; p4:§4:¶1: “scanning”; similar at p5:left:item 3, p5:fig 5, p5:right:§4.2:¶1, p9:§6:¶2; p6:fig 7, p11:right:top and ¶5; p10:left:¶1: “Image loading. The program allows to process raster black-and-white images in the PCX, TIFF and RLE formats.” EN: not figs 5 and 7 showing the marker representations and fig 7 showing a plurality of parts.), wherein the plurality of parts includes at least a first part, a second part, and a third part (P12:fig 20 showing three parts);
identify a plurality of contours in the at least one image (p4:§3.2:¶1: “The next stage transforms an image from graphical primitives into an ED entities form. … They are: contour lines, … hidden contour lines”; p11:left:¶1: “The recognition software includes programs for the recognition of … closed areas bounded by contour lines”; p3:§2:¶4: “raster (binary or grey-scale) image”; p9:right:¶1: “binary images”; p10:fig 17);
divide the at least one image into a plurality of segments based on the plurality of contours identified in the at least one image (p3:§2:¶4: “2. Vectorisation of the raster image to obtain a vector image model in terms of simple graphic primitives (segments).”; p4:left:top: “Complex primitives describing dashed or chained lines may be formed from sets of colinear straight line segments,”; p10:right:3rd bullet: “Vector Data Approximation using straight lines and circular arcs. The output quality depends on given parameters.” EN: See also §§4.1 and 4.2 where constraints may be enforced on segments of ED entities via parameterization or manual correction.);
generate a separate contour image file for each contour of the plurality of contours (as for the “identify” limitation, the “ED entities” are the separate image files.);
store, in a database stored in non-volatile memory in the memory device, each separate contour image file for each the plurality of contours, wherein the plurality of separate contour image files are stored separate from the at least one image (P4:¶2: “Their natural hierarchical structure gives universal entity representations a flexibility that is well suited to use in line drawing archives, CAD and GIS systems. The simple primitives stored at the lower levels of the hierarchy … . By focusing on the upper levels of the hierarchy, and perhaps discarding the lower levels altogether, a more compact but less detailed representation may be obtained” EN: storing in hierarchical form is separate, since any portion of the hierarchy may be considered individually stored.);
execute an image processing method on the at least one image to identify one or more geometric shapes and the plurality of marker representations in the at least one image (p3:§2:¶4: “3. Recognition of the vector image model to obtain image representation in terms of universal ED entities.”; p4:fig 2; pp3-4:§7: e.g. from §3.2:¶3 – “Examples of complex entities are a cross-hatching area (a set of hatching lines, bounded by one or more borders); a symmetry centre; a circle or a circular arc with a denoted centre (by crossed symmetry axes); a set of concentric circles having the same centre; dimensions of different types, etc. Examples of some ED entities are shown in Fig. 4.” And p4:fig 4 EN: the ED entities include “matter areas”, “contour lines”, “dimensions”, and “annotation text”, see p4:§3.2);
mask out the plurality of identified marker representations so that the at least one image includes the one or more geometric shapes (p4:§3.2 discussing separating the “ED [engineering drawing] entities” including separate groups for contour lines, matter areas, dimensions, and annotation text);
identify the plurality of parts based on the one or more geometric shapes in the at least one image and the plurality of separate contour image files (p3-4:§3.1: e.g. from ¶¶1-3 – “Complex primitives are obtained by grouping together simple ones. … Secondly, it is assumed that each object can be represented by a combination of members of a library of standard volumetric solid-state primitives (generalised cylinders, prisms, nuts, holes and others defined by the user). … Multiple simple primitives are united to form one complex primitive … Complex primitives representing the chained lines, text blocks and arrows in a mechanical drawing may be combined later to form still higher level entities”; p8:¶2: e.g. “For example, we deal with sheet metal parts, stamp technology and equipment. There is no problem in determing the outer contour of each projection during recognition. However, problems may appear with inner contours. To prevent possible difficulties, we propose a special technological image library. As a rule, the inner contour is a hole in a sheet. So, a technological image library should consist of a graphic model hole stamping in a sheet part in the conditions of concrete production amalgamation, plant or factory. Also, we propose some procedures comparing real recognised images of an inner contour with the technological analogy in the library.”);
combine the one or more geometric shapes with the plurality of separate contour image files to generate a three-dimensional image of the plurality of parts (p2:title: “Reconstruction of 3D Object Models from Vectorised Engineering Drawings”; p3:§2:¶4: “engineering drawings to 3D CAD models” and “4. Editing a recognised drawing. 5. Reconstruction of 3D engineering objects with all ‘semantic’ attributes.”; pp7-8:§5.2: e.g. from ¶4 – “Boundary rectangles show the method of extruding the outer and inner contours for projections. In accordance with Fig. 12, one should extrude a contour on a plan view on the high equal to A, front view C and left view B. Results of ED processing at the main steps of the 3D object reconstruction algorithm for these projections are shown in Figs 13–15. The correspondence between stages and ED transformations is shown by corresponding numbers. Subtractions of inner solids from the outer contour solid is an automatic procedure. For some cases, the processes of tuning, aligning and interfering may be automatic or interactive.” And p9:figs 13-15 illustrating the shapes to 3D image (“model”) transformation.);
Ablameyko does not explicitly disclose [masking] by removing marking representations and contours that are smaller than a relative size difference threshold;
analyze the three-dimensional image of the plurality of parts to determine that together the first part and the second part continuously fit within a manufacturing system based on a plurality of manufacturing dimensions while the third part does not continuously fit with the first part and the second part within the manufacturing system;
join the first part and the second part of the plurality of parts into a single continuous part to manufacture by a manufacturing system based on a plurality of part dimensions of the joined parts and the plurality of manufacturing dimensions; and
update the three-dimensional image based on the single continuous part; and
generate a three-dimensional build file for the manufacturing system to manufacture the single continuous part using the updated three-dimensional image of the plurality of parts, wherein the manufacturing system is an additive manufacturing system configured to generate the single continuous part.
However, Ablameyko00 teaches [masking] by removing marking representations and contours that are smaller than a relative size difference threshold (P116:list items 1 and 2: “Branch length can be estimated by determining the number of pixels constituting the branch. Peripheral branches are then entirely removed if their length is below an a priori fixed threshold. … The area of a branch can be estimated by taking into account its length and local width measures. Area is then also compared with a threshold to determine whether the branch should stay or be deleted. Slightly more advanced techniques also compare the area of the branch with that of the whole object before making a decision.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Ablameyko in view of the teachings of Ablameyko00 to include “[masking] by removing marking representations and contours that are smaller than a relative size difference threshold” by thresholding the images since “Other criteria are also in use, though all reported pruning algorithms rely upon the computation and thresholding of parameters such as these” (Ablameyko00:P116:¶2), i.e. it is common practice in the art to use computation and thresholding of parameters such as area and number of pixels.
And Ponche teaches analyze the three-dimensional image of the plurality of parts to determine that together the first part and the second part continuously fit within a manufacturing system based on a plurality of manufacturing dimensions while the third part does not continuously fit with the first part and the second part within the manufacturing system (P5:§3.1:¶1: “The first methodology step enables to find out if all the surfaces can be merged … If the dimensions are not suitable, the product has to be modified or divided into different parts by the designer and the functional specifications of these new parts are then studied.” And see for example figs 11-15 showing an assembly having at least 3 parts.);
join the first part and the second part of the plurality of parts into a single continuous part to manufacture by a manufacturing system based on a plurality of part dimensions of the joined parts and the plurality of manufacturing dimensions (p5:§3.1:¶1: “The first methodology step enables to find out if all the surfaces can be merged with one another by the chosen AM process into a single part. A first geometrical analysis is carried out; it takes into account the maximal and minimal dimensions which can be obtained by the chosen manufacturing machine.”); and
update the three-dimensional image based on the single continuous part (P7:¶3: “In the end, the process is complete and an appropriate design for the chosen AM process is obtained”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Ablameyko in view of the teachings of Ponche to include “analyze the three-dimensional image of the plurality of parts to determine that together the first part and the second part continuously fit within a manufacturing system based on a plurality of manufacturing dimensions while the third part does not continuously fit with the first part and the second part within the manufacturing system; join the first part and the second part of the plurality of parts into a single continuous part to manufacture by a manufacturing system based on a plurality of part dimensions of the joined parts and the plurality of manufacturing dimensions; and update the three-dimensional image based on the single continuous part” by performing the dimensional analysis and, when suitable, combining since “Recent progress has permitted transition from Rapid Prototyping to Additive Manufacturing (AM). Indeed, today, with this kind of manufacturing process, not only prototypes can be produced but also real functional parts in current materials including metals, polymers and ceramics [1]. Because AM for production eliminates the need of tooling and can generate free forms, many of the current restrictions of design for manufacturing and assembly are no longer valid [2]” (Ponche:P1:§1:¶1), i.e. it will allow for the advantages of additive manufacturing processes (e.g. no tooling) to be used to manufacture the parts of the engineered design.
And Michell teaches generate a three-dimensional build file for the manufacturing system to manufacture the single continuous part using the updated three-dimensional image of the plurality of parts, wherein the manufacturing system is an additive manufacturing system configured to generate the single continuous part (p73:§1.1:¶1: “3D printers enable CAD models to be converted to a series of layers that can be printed one layer at a time. This layer based model is typically in the form of a stereo lithography or STL file. … STL files can be generated from traditional CAD packages by electronically slicing the design.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ablameyko in view of Michell to include “generate a three-dimensional build file for the manufacturing system to manufacture the single continuous part using the updated three-dimensional image of the plurality of parts, wherein the manufacturing system is an additive manufacturing system configured to generate the single continuous part” by using the CAD->STL->manufacturing process since “3DP has proliferated among manufacturing companies, designers, end users and hobbyists as it meets attributes of successful innovation as it is cheaper than subtractive manufacturing, compatible with CAD/CAM, less complex, easy to try out and produces rapid end results” (Michell:P74:¶3).

Regarding claim 7, Ablameyko discloses a GEA computer device in accordance with Claim 1 (as previously shown), wherein said GEA computer device is further configured to remove a plurality of symbolic markings from the at least one image.

Regarding claim 8, Ablameyko discloses a GEA computer device in accordance with Claim 1 (in combination as previously shown), wherein the at least one image includes a plurality of parts (p9:Figs 11, 12, and 16. EN: Fig 11 depicts parts including a base part having two hole parts and two half-circle parts; Fig. 12 shows the same, Fig 16 shows a base part and a “cut-out” part), wherein the at least one image includes a plurality of views of a first part of the plurality of parts (p9:Figs 11 and 12), and wherein said GEA computer device is further configured to:
determine at least one part dimension of the first part based on the plurality of views of the first part (p6:§4.3:¶2: “As noted above, many dimensions are implied rather than stated explicitly.”; p7:left:¶1: “a new model is created whose parameters correspond to sizes given explicitly, and relations given implicitly”; p11:2nd bullet: “the removal and replacement of all automatically generated dimensioning”; EN: For explicit dimensioning, this is necessarily based on the views since the user must know that part to which the dimension is being assigned. For implicit dimensioning, it is based on the implicit relations derived from the views.); and
calculate a plurality of part dimensions of a second part of the plurality of parts based on the determined at least one part dimension (p6:§4.3:¶2: “As noted above, many dimensions are implied rather than stated explicitly.”; p7:left:¶1: “a new model is created whose parameters correspond to sizes given explicitly, and relations given implicitly”).

Regarding claim 9, Ablameyko discloses a GEA computer device in accordance with Claim 8 (in combination as previously shown), wherein the plurality of views includes a first view including the first part (p9:Figs 11, 12, and 16. EN: Fig 11 depicts parts including a base part having two hole parts and two half-circle parts; Fig. 12 shows the same, Fig 16 shows a base part and a “cut-out” part. EN: The base part may be the first part.), wherein the plurality of views includes a second view including the first part and the second part (p9:Figs 11, 12, and 16. EN: Fig 11 depicts parts including a base part having two hole parts and two half-circle parts; Fig. 12 shows the same, Fig 16 shows a base part and a “cut-out” part. EN: any of the others may be a second part.), and wherein said GEA computer device is further configured to determine the at least one part dimension of the first part from the first view (p6:§4.3:¶2: “As noted above, many dimensions are implied rather than stated explicitly.”; p7:left:¶1: “a new model is created whose parameters correspond to sizes given explicitly, and relations given implicitly”; p11:2nd bullet: “the removal and replacement of all automatically generated dimensioning”; EN: For explicit dimensioning, this is necessarily based on the views since the user must know that part to which the dimension is being assigned [note that the view used may be the first view]. For implicit dimensioning, it is based on the implicit relations derived from the views [the view from which the implicit relation is drawn may be the first view].).

Regarding claim 10, Ablameyko discloses a GEA computer device in accordance with Claim 9 (in combination as previously shown), wherein the first view is a zoom-in view of the first part (p8:left:¶1: “Drawing scale is also assumed to be one of a standard set: 1:1, 1:2, 1:4, 1:5, 1:10, 2:1, 4:1, 5:1 or 10:1” EN: The scales include 1:1 as well as zoom-in and zoom-out.).

Regarding claims 11 and 17, the claims recite the same substantive limitations as found in claim 1 and are rejected under the same reasoning. Note regarding “storage medium”: The “IBM PC computer” cited for preamble of claim 1 is interpreted as a personal computer which at the time of writing included storage media, i.e. a computer is driven by internally stored instructions.

Regarding claim 16, the claim recites the same substantive limitations as found among those of claim 7 and is rejected under the same reasoning.

Claims 2-3, 12, 18, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ablameyko, Ablameyko00, Ponche, and Michell as applied to claims 1, 11, and 17 above, and further in view of Das (DAS, Atish K. et al.; "Recognition and Integration of Dimension Sets in Vectorized Engineering Drawings"; Computer Vision and Image Understanding; Vol. 68, No. 1; Article No. IV970537; October, 1997; pp.90-108.).

Regarding claim 2, Ablameyko discloses a GEA computer device in accordance with Claim 1 (as previously shown), wherein the at least one image comprises a plurality of pixels (p3:§2:¶4: “1. Scanning of the line drawing to obtain a raster (binary or grey-scale) image.”; p10:left:¶1: “Image loading. The program allows to process raster black-and-white images in the PCX, TIFF and RLE formats.” EN: “Raster” images comprise a plurality of pixels.).
Ablameyko does not explicitly disclose wherein said GEA computer device is further configured to determine a relative size of the one or more parts in the at least one image based on the plurality of pixels associated with the one or more geometric shapes.
However, Das teaches determine a relative size of the one or more parts in the at least one image (p101:¶2 and eqs 7-9. EN: these establish a 1:1 relation with the explicit dimensions thus determining the segment size relative to the dimension convention.) based on the plurality of pixels associated with the one or more geometric shapes (pp95-96:§§4.1-4.2. EN: describing the raster to segment conversion.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ablameyko in view of Das to include “wherein said GEA computer device is further configured to determine a relative size of the one or more parts based on the plurality of pixels associated with the one or more geometric shapes” by including Das’ method of segmenting and constraining which provide for a particular manner of Ablameyko’s step 2 (Ablameyko:p3) and provide for particular constraints to include in Ablameyko’s parameterization, i.e. Ablameyko’s method uses segmentation and explicit dimensioning with implicit constraints while Das provides for a particular manner of segmentation and a manner of incorporating the explicit dimensioning into a set of constraints to achieve the predictable result of a parameterized three-dimensional model.

Regarding claim 3, Ablameyko discloses a GEA computer device in accordance with Claim 2 (in combination as previously shown), wherein said GEA computer device is further configured to:
determine at least one part dimension of a plurality of part dimensions of one of the one or more parts (p6:§4.3:¶2: “many dimensions are implied rather than stated explicitly” [i.e. some are explicitly given]; p7:left:¶1: “new model is created whose parameters correspond to sizes given explicitly”); and
calculate a plurality of part dimensions associated with each of the one or more parts based on the determined at least one part dimension (p7:left:¶1: “a new model is created whose parameters correspond to sizes given explicitly, and relations given implicitly”).
Ablameyko does not explicitly disclose and the relative size of the one or more parts.
However, Das teaches and the relative size of the one or more parts (as shown for claim 3 and pp103-104:§6.2: e.g. from ¶1: “A numerical constraint-solving technique based on the Newton–Raphson method has been employed to solve for the exact coordinates of the characteristic points from the constraint equations.” EN: the latter showing that the dimensions and relative sizes (via constraints) are used.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ablameyko in view of Das to include “and the relative size of the one or more parts” by including Das’ method of segmenting and constraining which provide for a particular manner of Ablameyko’s step 2 (Ablameyko:p3) and provide for particular constraints to include in Ablameyko’s parameterization, i.e. Ablameyko’s method uses segmentation and explicit dimensioning with implicit constraints while Das provides for a particular manner of segmentation and a manner of incorporating the explicit dimensioning into a set of constraints to achieve the predictable result of a parameterized three-dimensional model.

Regarding claims 12 and 18, the claims recite the same substantive limitations as found among those of claims 2 and 3, and are rejected under the same reasoning.

Regarding claim 21, Ablameyko discloses a GEA computer device in accordance with Claim 1 (in combination as shown above).
Ablameyko does not explicitly disclose wherein said GEA computer device is further configured to extract text related to scale of the three-dimensional image using optical character recognition (OCR).
However, Das discloses wherein said GEA computer device is further configured to extract text related to scale of the three-dimensional image using optical character recognition (OCR) (p99:left:top: “The ASCII equivalent of the individual text groups is obtained by subjecting their raster–files to optical character recognition (OCR).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Ablameyko in view of the teachings of Das to include “wherein said GEA computer device is further configured to extract text related to scale of the three-dimensional image using optical character recognition (OCR)” by subjecting the raster-files to OCR since Ablameyko discloses “annotations” as being among the “engineering drawing (ED) entities” (see Ablameyko at p4:§3.2) to be included for semantics while Das discloses OCR as a method of obtaining such annotations.

Regarding claim 22, Ablameyko discloses A GEA computer device in accordance with Claim 21 (in combination as shown above).
Ablameyko does not explicitly disclose wherein said GEA computer device is further configured to:
extract a part pixel size for each part of the plurality of parts from the three-dimensional image; and
extract an image pixel size of the three-dimensional image.
However, Das teaches extract a part pixel size for each part of the plurality of parts from the three-dimensional image (p94:right:top: “The size and location of each of the components are calculated and stored in terms of the following quantities—x–range, y–range, x–cen, and y–cen; x–range and y–range are the width and height of the component in pixels”); and
extract an image pixel size of the three-dimensional image (p94:right:top: “x–cen and y–cen are the x and y locations of the center of the rectangle (with horizontal and vertical sides) which circumscribes the connected component”; p95:right:¶1: “The algorithm operates on one line at a time and it features a dynamic data-structure to extract relational information from the current scan line and the previous one, thereby keeping track of boundaries.” EN: Scan line processing requires image pixels size (i.e. pixels per line and number of lines).)
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Ablameyko in view of the teachings of Das to include “extract a part pixel size for each part of the plurality of parts from the three-dimensional image; and extract an image pixel size of the three-dimensional image” by performing the connected component analysis of Das since Das provides a known technique for associating part dimensioning annotations in the same field of endeavor to use in constraints for determining the dimensioning of parts while Ablameyko is directed to determining the dimensioning of parts, i.e. it combines a known technique to improve provisioning of constraints which may be used in dimensioning parts.

Regarding claim 23, Ablameyko discloses a GEA computer device in accordance with Claim 22 (in combination as shown above).
Ablameyko does not explicitly disclose wherein said GEA computer device is further configured to combine the extracted part pixel size for each part, the extracted pixel size of the image, and the extracted text related to determine a real-life size of the part.
However, Das teaches combine the extracted part pixel size of the part, the extracted pixel size of the image, and the extracted text related to determine a real-life size for each part (pp100-104:§6: e.g. from §6:¶1 – “The reconstruction of the geometry involves associating the recognized dimension sets with the geometry and determining the exact coordinates of the points which define the geometry of the object. … Therefore, the set of geometric constraints, which come from dimensions and otherwise, can be solved to obtain the exact coordinates of the characteristic points. In our system, first the recognized dimension sets are associated with the geometry and interpreted to obtain a set of constraint equations. These constraint equations are then solved using the Newton–Raphson method to obtain the exact coordinates of the characteristic points” EN: the section goes on to describe the details for various types of constraints.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Ablameyko in view of the teachings of Das to include “combine the extracted part pixel size for each part, the extracted pixel size of the image, and the extracted text related to determine a real-life size of the part” by using the constraint methods of Das since Das provides a known technique for associating part dimensioning annotations in the same field of endeavor to use in constraints for determining the dimensioning of parts while Ablameyko is directed to determining the dimensioning of parts, i.e. it substitutes one known method for another to yield a predictable result.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ablameyko, Ablameyko00, Ponche, Michell, and Das as applied to claims 3 and 12 above, and further in view of Ponche.

Regarding claim 4, Ablameyko discloses a GEA computer device in accordance with Claim 3 (in combination as previously shown).
Ablameyko does not explicitly disclose wherein said GEA computer device is further configured to:
receive the plurality of manufacturing dimensions of the manufacturing system for manufacturing at least one part of the one or more parts;
compare the plurality of part dimensions associated with each of the one or more parts with the plurality of manufacturing dimensions for the at least one part; and
determine whether the manufacturing system is able to manufacture the at least one part based on the comparison.
However, Ponche teaches receive the plurality of manufacturing dimensions of the manufacturing system for manufacturing at least one part of the one or more parts (P5:§3.1:¶1: “A first geometrical analysis is carried out ; it takes into account the maximal and minimal dimensions which can be obtained by the chosen manufacturing machine.” And fig 4 showing the inputs on the left);
compare the plurality of part dimensions associated with each of the one or more parts with the plurality of manufacturing dimensions for the at least one part (P5:§3.1:¶1: “The first methodology step enables to find out if all the surfaces can be merged with one another by the chosen AM process into a single part. A first geometrical analysis is carried out ; it takes into account the maximal and minimal dimensions which can be obtained by the chosen manufacturing machine.”); and
determine whether the manufacturing system is able to manufacture the at least one part based on the comparison (P5:§3.1:¶1: “If the dimensions are not suitable, the product has to be modified or divided into different parts by the designer and the functional specifications of these new parts are then studied.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ablameyko in view of Ponche to include “wherein said GEA computer device is further configured to: receive the plurality of manufacturing dimensions of the manufacturing system for manufacturing at least one part of the one or more parts; compare the plurality of part dimensions associated with each of the one or more parts with the plurality of manufacturing dimensions for the at least one part; and determine whether the manufacturing system is able to manufacture the at least one part based on the comparison” by performing the dimensional analysis and, when suitable, combining since “Recent progress has permitted transition from Rapid Prototyping to Additive Manufacturing (AM). Indeed, today, with this kind of manufacturing process, not only prototypes can be produced but also real functional parts in current materials including metals, polymers and ceramics [1]. Because AM for production eliminates the need of tooling and can generate free forms, many of the current restrictions of design for manufacturing and assembly are no longer valid [2]” (Ponche:P1:§1:¶1), i.e. it will allow for the advantages of additive manufacturing processes (e.g. no tooling) to be used to manufacture the parts of the engineered design.

Regarding claim 13, the claims recite the same substantive limitations as found among those of claim 4, and are rejected under the same reasoning.

Claims 5, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ablameyko, Ablameyko00, Ponche, Michell, and Das as applied to claims 4, 13, and 18 above, and further in view of Michell.

Regarding claim 5, Ablameyko discloses a GEA computer device in accordance with Claim 4 (in combination as previously shown).
Ablameyko does not explicitly disclose wherein said GEA computer device is further configured to generate the three-dimensional build file for the manufacturing system to manufacture the at least one part if the determination is that the manufacturing system is able to manufacture the at least one part.
However, Michell teaches generate a three-dimensional build file for the manufacturing system to manufacture the at least one part (p73:§1.1:¶1: “3D printers enable CAD models to be converted to a series of layers that can be printed one layer at a time. This layer based model is typically in the form of a stereo lithography or STL file. … STL files can be generated from traditional CAD packages by electronically slicing the design.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ablameyko in view of Michell to include “wherein said GEA computer device is further configured to generate a three-dimensional build file for the manufacturing system to manufacture the at least one part if the determination is that the manufacturing system is able to manufacture the at least one part” by using the CAD->STL->manufacturing process since “3DP has proliferated among manufacturing companies, designers, end users and hobbyists as it meets attributes of successful innovation as it is cheaper than subtractive manufacturing, compatible with CAD/CAM, less complex, easy to try out and produces rapid end results” (Michell:P74:¶3).

Regarding claim 14, the claims recite the same substantive limitations as found among those of claim 5, and are rejected under the same reasoning.

Regarding claim 19, the claims recite the same substantive limitations as found among those of claims 4 and 5, and are rejected under the same reasoning.

Response to Arguments
Claim Objections
Examiner: The objections are withdrawn in view of the amendment to the claims.

Rejections under 35 U.S.C. §112
Examiner: The rejections under 35 USC §112 are withdrawn in view of the amendment to the claims.

Rejections Under 35 U.S.C. §101
Step 2A. Prong One
Applicant (PP12-13):
To be sure, the claims are facially distinguishable from a mathematical concept (e.g., in that no mathematical relationship or formula is recited or relied upon) and are also incapable of being performed mentally ( e.g., the independent claims recite a variety of steps explicitly performed by an computing device, such as … [claim limitations].
Indeed, the 2019 PEG explains that the "judicial exceptions [enumerated by the three categories] are for subject matter that has been identified as [a] basic tool of scientific and technological work."' Here, however, the pending claims are not drawn to, and do not supersede, any "basic tool of scientific and technological work," and do not reasonably fall within any of the enumerated certain methods of organizing human activity.
As such, the present claims do not recite a judicial exception under Prong One of the Step 2A analysis.
Examiner’s response:
The examiner respectfully disagrees. Please consider, ‘Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary"’ [MPEP 2106.04(a)(2) III.C]. As recited at [0002] of the instant specification “The engineering drawings may also be stored in multiple formats, such as, paper … . Converting from engineering files is a time and cost intensive, manual process. The claim limitations reciting actions; e.g. “identify”, “divide … into segments”, etc.; are processes that may be performed mentally and are merely claimed as being performed on a computer. In other words, the actions themselves are recited at a level of generality that covers performance of the actions mentally. Accordingly, the argument is unpersuasive.

Step 2A. Prong Two
Applicant (PP14-15):
Here, the claims recite a specific improvement over the prior art in the fields of image processing and 3D part analysis and generation in accordance with the 2019 PEG. One of ordinary skill in the art would recognize image processing as a technological field. Furthermore, one of ordinary skill in the art would recognize 3D part analysis and generation as a technological field. As such, an improvement to either image processing and/or 3D part analysis and generation is an improvement in a technical field.
…
The "improvements" consideration (A) requires the specification to include a technical explanation as to how to implement the invention and (B) requires the claims to reflect the improvement.
Examiner’s response:
The examiner respectfully disagrees. Please consider, “To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. See MPEP § 2106.05(f) for more information about mere instructions to apply an exception” [MPEP 2106.05(a) II]. As discussed above, the claim limitations reciting actions; e.g. “identify”, “divide … into segments”, etc.; are processes that may be performed mentally and are merely claimed as being performed on a computer. Accordingly, the involvement of the computer does not reflect an improvement to a technology or technical field; and the argument is unpersuasive.

Applicant (PP15-16):
In Prong 2, the 2019 PEG also explains that, "[a] claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception," concluding that"[ w ]hen the exception is so integrated, then the claim is not directed to a judicial exception" (2019 PEG at page 54) ( emphasis added). Here, the pending claims are drawn to a practical application that applies any alleged abstract idea in a manner that imposes a meaningful limit on the alleged abstract idea. For example, the claims recite a number of additional elements, which are used in performing the steps recited in the independent claims, and these recitations extend well beyond the scope of any alleged abstract idea. The claims are, in addition, clearly more than a drafting effort designed to monopolize any alleged abstract idea.
Examiner’s response:
The examiner respectfully disagrees. Please consider, “Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application” [MPEP 2106.04(d) II]. The argument alleges integration into a practical application but does not particularly point out how the additional elements result in integration into a practical application. As shown in the rejection, the additional elements are evaluated and found not to integrate the judicial exception into a practical application. Accordingly, the argument is unpersuasive.

Applicant (P16):
The 2019 PEG also indicates that "an additional element [that] implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integrated into the claim" is also "indicative that [the] additional element ( or combination of elements) may have integrated the exception into a practical application" (2019 PEG at page 55) (emphasis added). Further, "examiners are reminded that a claim that includes conventional elements may still integrate any exception into a practical application" (2019 PEG at page 55) (emphasis added).
Examiner’s response:
This portion does not make an assertion as regards the claims. As regards a “particular machine”, please consider ‘in order for a machine to add significantly more, it must "play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly"’ [MPEP 2106.05(b)]. As discussed above, the claim limitations reciting actions; e.g. “identify”, “divide … into segments”, etc.; are processes that may be performed mentally and are merely claimed as being performed on a computer. Please also consider, the instant specification at [0002], i.e. “Converting from engineering files is a time and cost intensive, manual process. Furthermore, in products with a large number of parts, such as an aircraft, the complexity of the product and the large number of parts can increase the time and costs exponentially. Accordingly, a more cost and time effective method of conversion is needed.”

Applicant (PP16-17):
Here, the pending claims are drawn to a practical application that applies any alleged abstract idea in a manner that imposes a meaningful limit on the alleged abstract idea. For example, even if the Office characterizes the pending claims as generally drawn to a mental process, the claims recite a large number of additional elements … [claim limitations] and these recitations extend well beyond the scope of-and apply meaningful and compelling limits on–mental process. The claims are clearly more than a drafting effort designed to monopolize any mental process.
These recitations are not drawn to any abstract idea enumerated by the 2019 PEG. Further, Applicant respectfully submits that these additional elements impose meaningful limits on any high-level abstract idea (e.g., mental process) and result in claim elements that extend well beyond any such abstract idea.
Examiner’s response:
The argument merely cites claim limitations and alleges that the limitations provide meaningful and compelling limits. Accordingly, the argument is unpersuasive. As shown in the rejection above, the examiner respectfully disagrees.

Remaining arguments of this section:
Examiner: The remaining arguments of this section ultimately rely on those discussed above.

Step 2B
Applicant (PP17-18):
For at least the same reasons provided above and in Applicant's previous responses, the present claims are also subject matter eligible under Step 2B of the 2019 PEG.
…
Under the 2019 PEG, the claims at issue here are not "directed to" a judicial exception, and even if they were, for the sake of argument, the claim limitations, such as … [claim limitations]. As such, the § 101 rejection should be withdrawn because the pending claims are significantly more than an abstract idea.
Examiner’s response:
The argument merely cites claim limitations and alleges that the limitations provide significantly more than an abstract idea. Accordingly, the argument is unpersuasive. As shown in the rejection above, the examiner respectfully disagrees.

Applicant (P18):
Furthermore, the present claims are similar to those in Diamond v. Diehr. More specifically, in Diamond v. Diehr, by determining when to open a rubber mold based on an analysis, the claims presented an improvement to the technological field of rubber manufacturing . This is similar to how the present amended claims of this application provide an improvement to the technological field of fields of image processing and 3D part analysis and generation by reducing the amount of material and waste generated in part manufacturing by combining parts to be generated.
Examiner’s response:
The examiner respectfully disagrees. Please consider, “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art” [MPEP 2106.05(a)] and “To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method” [MPEP 2106.05(a) II]. No particular method of combining the parts is claimed or described in the specification in a manner that makes it apparent that there will be a reduced amount of material or waste generated. Accordingly, the argument is unpersuasive.


Rejections under 35 U.S.C. §103
Applicant (P20):
The Office Action alleges that drawing primitives are the equivalent of the separate image files; however, in standard image processing practice as described by Ablameyko, the primitives are not stored in separate image files in non-volatile memory. Furthermore, Ablemeyko does not describe the primitives being stored separately from the at least one image file.
Examiner’s response:
The examiner respectfully disagrees. As shown in the rejection, Ablameyko discloses storing the primitives in a hierarchy in CAD and GIS systems. Consider the description of “database” provided in the instant specification at [0019], i.e. “As used herein, a database may include any collection of data including hierarchical databases, relational databases, flat file databases, object-relational databases, object-oriented databases, and any other structured or unstructured collection of records or data that is stored in a computer system The above examples are not intended to limit in any way the definition and/or meaning of the term database.” Accordingly, the “store, in a database” is reasonably interpreted as storing in a hierarchy. Further, as noted in the rejection, “separate” is reasonably interpreted as including the entries of the hierarchy since each part of the hierarchy may be considered individually stored. For these reasons, the argument is unpersuasive.

Applicant (P20):
Furthermore, Ablameyko does not describe or suggest a computer device configured to analyze the three-dimensional image of the plurality of parts to determine that the first part and the second part fit within a manufacturing system based on a plurality of manufacturing dimensions while the third part does not fit within the manufacturing system and join the first part and the second part of the plurality of parts into a single continuous part to manufacture by a manufacturing system based on a plurality of part dimensions of the combined parts and the plurality of manufacturing dimension, as is recited in amended Claim 1.
Examiner’s response:
The examiner respectfully submits that the Ponche disclosure is relied upon for this limitation and it is the combined teachings that make obvious the claimed invention. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant (P20):
Ponche does not rectify the deficiencies of Ablameyko. Ponche describes a global Design for Additive Manufacturing including picking which dimension to favor when using additive manufacturing. More specifically, Ponche does state that the "first methodology step enables to find out if all of the surfaces can be merged with one another by the chosen AM process into a single part." However, Ponche continues to state that "[i]f the dimensions are not suitable, the product has to be modified or divided into different parts by the designer and the functional specifications of these new parts are then studied." (Emphasis added.) Therefore, Ponche requires user input for deciding which parts can be combined into a single part. Accordingly, Ponche does not describe or suggest a computer device configured to analyze the three-dimensional image of the plurality of parts to determine that the first part and the second part fit within a manufacturing system based on a plurality of manufacturing dimensions while the third part does not fit within the manufacturing system and join the first part and the second part of the plurality of parts into a single continuous part to manufacture by a manufacturing system based on a plurality of part dimensions of the combined parts and the plurality of manufacturing dimension, as is recited in amended Claim 1.
Examiner’s response:
The examiner respectfully disagrees. First, please consider, the evidence does not support the assertion that “Ponche requires user input for deciding which parts can be combined into a single part” since Ponche teaches that the comparison is made and if changes are required, then the designer may divide into different parts, i.e. can determine when parts are suitable for combination. In addition, please consider, the claim does not preclude user intervention but rather only requires that “analyze the three-dimensional image of the plurality of parts to determine that together the first part and the second part continuously fit within a manufacturing system based on a plurality of manufacturing dimensions while the third part does not continuously fit with the first part and the second part within the manufacturing system” without any particular manner of “analyz[ing]” or “determin[ing]”. Accordingly, the argument is found unpersuasive.

Applicant (PP20-21):
Furthermore, Ponche does not describe or suggest a computer device configured to a) identify a plurality of contours in the at least one image, b) divide the at least one image into a plurality of segments based on the plurality of contours identified in the at least one image, c) generate a separate contour image file for each contour of the plurality of contours, and d) store, in a database stored in non-volatile memory in the memory device, each separate contour image file for each the plurality of contours, wherein the plurality of separate contour image files are stored separate from the at least one image.
Examiner’s response:
The examiner respectfully submits that this is noted in the rejection and Ponche is not relied upon for such teachings. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Examiner’s note on the remaining arguments:
The remaining arguments ultimately rely on those discussed above.


Conclusion
Claims 1-5, 7-14, 16-19, and 21-23 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
EP 3 104 302 A1
Discussing converting engineering documents into an object-oriented form
FILIPSKI, ALAN J., AND ROBERT FLANDRENA. "Automated conversion of engineering drawings to CAD form." Proceedings of the IEEE 80, no. 7 (1992): pp1195-1209.
Discussing various aspects of converting engineering drawings to CAD files

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.S.B./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147